Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2. 	Claims 1-20 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to providing a regular or virtual multiple input multiple output (MIMO) communication environment and user elements using a novel pilot signal scheme.

The Applicants independent claim 1 recites, inter alia  a method of transmitting demodulation and sounding pilot information, the method comprising:
 in a time interval including a first set of symbols and a second set of symbols, wherein each symbol includes respective subcarriers of a plurality of subcarriers in the time interval: 
mapping demodulation pilot information to a first set of subcarriers on 10 one or more symbols of the first set of symbols; 
mapping traffic pilot information to a second set of subcarriers of the second set of symbols; and 
mapping sounding pilot information to a third set of subcarriers of the first set of symbols, wherein the third set of subcarriers is every second subcarrier of at least one block of subcarriers of the first set of symbols, wherein each symbol of the second set of 
transmitting, to a base station via one or more mobile terminal components, the demodulation pilot information, the traffic information, and the sounding pilot information.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Catreux et al. [US 20050074080 A1] Fig. 3,  discloses in para [0055] At the receiver 300, the signal received at each antenna element 320 is demodulated and down-converted from RF to baseband within RF chain 330. Then the cyclic prefix (CP), which was added at the transmitter to mitigate inter-symbol interference (ISI), is removed 340. The symbols, via a serial-to-parallel conversion 350, are then mapped to the subcarriers of a 64-point fast Fourier transform FFT 360.
The prior art Gore et al. [US 20060268676 A1] discloses in para 0035] FIG. 2A, FIG. 2B, FIG. 2C, FIG. 3B, The N modulation symbols are mapped onto the N subbands used for transmission, and zero values are mapped onto the remaining K-N subbands to generate a sequence of K values (block 352). The N subbands used for transmission may belong in one interlace in Fig. 2A,, one subband group in FIG. 2B, or one subband set in FIG. 2C. The sequence of K values is transformed to the time 
And prior art Akkarakaran et al.  [US 20070040703 A1] discloses in para [0056] FIG. 5A. For pilot pattern 500, TDM pilots are sent in the first and last symbol periods of frame 1 of H-ARQ interlace 1 (or Frame 1,1), and a TDM pilot is sent in the second to last symbol period of frame 1 of H-ARQ interlace 2 (or Frame 1,2). A channel estimate for Frame 1, 1 may be derived based on the TDM pilots sent in the first and last symbol periods of this frame. A channel estimate for Frame 1,2 may be derived based on the TDM pilot sent in the last symbol period of Frame 1,1 and the TDM pilot sent in the second to last symbol period of Frame 1,2. The TDM pilot in the first symbol period of Frame 1, 2 is replaced with data. The TDM pilot in Frame 1, 2 may be repositioned to improve performance. 

However the combination of prior arts does not discloses for independent claims 1, 8 and 15  
wherein each symbol of the second set of symbols of a single carrier frequency division multiple access (SC- FDM) signal undergoes discrete Fourier transform pre-processing of the traffic information prior to sub-carrier mapping, and wherein each of the second set of symbols of the SC-FDM signal does not undergo discrete Fourier transform pre- processing prior to sub-carrier mapping
	
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Walton et al. [US 20040082356 A1] MIMO WLAN system.
Dun et al. [US 20050195908 A1] System and method for adaptive modulation
Jia et al.[US 20030072395 A1] Method and apparatus for channel quality measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413